Name: 85/5/EEC: Council Decision of 19 December 1984 on the equivalence of seed produced in third countries
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1985-01-03

 Avis juridique important|31985D000585/5/EEC: Council Decision of 19 December 1984 on the equivalence of seed produced in third countries Official Journal L 002 , 03/01/1985 P. 0020 - 0020*****COUNCIL DECISION of 19 December 1984 on the equivalence of seed produced in third countries (85/5/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 66/400/EEC of 14 June 1966 on the marketing of beet seed (1), as last amended by the 1979 Act of Accession (2), and in particular Article 16 (1) (b) thereof, Having regard to Council Directive 66/401/EEC of 14 June 1966 on the marketing of fodder plant seed (3), as last amended by Directive 82/287/EEC (4), and in particular Article 16 (1) (b) thereof, Having regard to Council Directive 66/402/EEC of 14 June 1966 on the marketing of cereal seed (5), as last amended by Directive 81/561/EEC (6), and in particular Article 16 (1) (b) thereof, Having regard to Council Directive 69/208/EEC of 30 June 1969 on the marketing of seed oil and fibre plants (7), as last amended by Directive 82/727/EEC (8), and in particular Article 15 (1) (b) thereof, Having regard to the proposal from the Commission, Whereas there are rules on seed control in Austria, Australia, Bulgaria, Canada, Switzerland, Czechoslovakia, Cyprus, the German Democratic Republic, Spain, Hungary, Israel, Norway, New Zealand, Portugal, Poland, Romania, Chile, Sweden, Finland, Turkey, the United States of America, Yugoslavia and South Africa; Whereas an examination of these rules and the manner in which they are applied has shown that the conditions governing seed harvested and controlled in these countries afford the same assurances as regards the seed's characteristics, identity, examination, marking and control, as do the conditions applicable to seed harvested and controlled within the Community; Whereas Decision 80/818/EEC (9), as last amended by Decision 84/185/EEC (10), which established equivalences for seed produced in the abovementioned countries, expires on 31 December 1984; whereas a new regime is necessary; Whereas the implementation of a new regime will be not possible before 1 July 1985; whereas the validity of Decision 80/818/EEC should therefore be extended as a result, HAS ADOPTED THIS DECISION: Article 1 In Article 3 of Decision 80/818/EEC '31 December 1984' is hereby replaced by '30 June 1985'. Article 2 This Decision is addressed to the Member States. Done at Brussels, 19 December 1984. For the Council The President P. O'TOOLE (1) OJ No 125, 11. 7. 1966, p. 2290/66. (2) OJ No L 291, 19. 11. 1979, p. 17. (3) OJ No 125, 11. 7. 1966, p. 2298/66. (4) OJ No L 131, 13. 5. 1982, p. 24. (5) OJ No 125, 11. 7. 1966, p. 2309/66. (6) OJ No L 203, 23. 7. 1981, p. 52. (7) OJ No L 169, 10. 7. 1969, p. 3. (8) OJ No L 310, 25. 10. 1982, p. 21. (9) OJ No L 240, 12. 9. 1980, p. 26. (10) OJ No L 87, 30. 3. 1984, p. 26.